2013 WI 31

                  SUPREME COURT               OF    WISCONSIN
CASE NO.:               2012AP544-W
COMPLETE TITLE:         In the Matter of State v. Michael B. Buchanan,
                        2011AP1997-CR:

                        State of Wisconsin ex rel. Office of the State
                        Public
                        Defender,
                                  Petitioner,
                             v.
                        Court of Appeals, District IV and the Honorable
                        Paul Lundsten, presiding,
                                  Respondents.




                                  PETITION FOR SUPERVISORY WRIT
                                    BEFORE THE SUPREME COURT

OPINION FILED:          April 9, 2013
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:          November 5, 2012

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:           BRADLEY, J., ABRAHAMSON, C.J., PROSSER, J.,
                        dissent. (Opinion filed.)
  NOT PARTICIPATING:


ATTORNEYS:
       For the petitioner, there were briefs by Joseph N. Ehmann,
first assistant state public defender, and Kelli S. Thompson,
state public defender, and oral argument by Joseph N. Ehmann.




       For      the    respondents,   there   was   a   brief   by   Patrick   J.
Fiedler and Tyler Wilkinson, and Axley Brynelson, LLP, Madison,
and oral argument by Patrick J. Fiedler.
     An amicus curiae brief was filed on behalf of the State of
Wisconsin by Marguerite M. Moeller, assistant attorney general,
with whom on the brief was J.B. Van Hollen, attorney general.




                                2
                                                                       2013 WI 31
                                                                NOTICE
                                                  This opinion is subject to further
                                                  editing and modification.   The final
                                                  version will appear in the bound
                                                  volume of the official reports.
No.       2012AP544-W


STATE OF WISCONSIN                            :            IN SUPREME COURT

In the Matter of State v. Michael B. Buchanan,
2011AP1997-CR (L.C. No. 2009CF113):

State of Wisconsin ex rel. Office of the State
Public Defender,                                                     FILED
              Petitioner,
                                                                 APR 9, 2013
      v.
                                                                   Diane M. Fremgen
                                                                Clerk of Supreme Court
Court of Appeals, District IV and the Honorable
Paul Lundsten, presiding,

              Respondents.




      PETITION    for   supervisory   writ.       Rights      declared;       relief

granted, case proceeds accordingly at the court of appeals.



      ¶1      ANNETTE KINGSLAND ZIEGLER, J.             This is a review of

an order of the court of appeals1 that required defense counsel

to seek permission from the circuit court in order to reference

information from a presentence investigation report (PSI) in an

appellate brief.

      1
       State v. Buchanan, 2011AP1997-CR, unpublished order (Wis.
Ct. App. Feb. 13, 2012).
                                                                 No.     2012AP544-W



        ¶2       Assistant    State     Public    Defender      Steven       Grunder

(Grunder) was appointed as postconviction counsel for Michael

Buchanan (Buchanan).            Grunder, on Buchanan's behalf, filed a

motion with the court of appeals seeking permission to use, cite

to, and quote from2 Buchanan's PSI in his appellate brief.                       The

court of appeals granted the motion.               The State, in turn, filed

a motion seeking the same permission to use, cite to, and quote

from the PSI for its own appellate brief.                     The State's motion

stated that it had been the attorney general's practice to seek

the circuit court's permission to cite a PSI in an appellate

brief following State v. Parent, 2006 WI 132, 298 Wis. 2d 63,

725 N.W.2d 915.         The court of appeals then issued an order that

placed under seal all copies of Buchanan's brief, directed the

parties to move the circuit court for permission to cite the

PSI, and denied the State's motion to the court of appeals for

permission to cite the PSI.                 The State Public Defender (SPD)

petitioned this court to issue a supervisory writ vacating the

court       of   appeals'    order    and   clarifying   that    the   parties   in

Buchanan's        case need not       ask permission     of    any   court   before

citing the PSI in their appellate briefs.                 Uniquely, the State

filed an amicus brief agreeing with the SPD.

    ¶3           We conclude that the SPD has not met the requirements

for issuance of a supervisory writ.                However, pursuant to our

superintending and administrative authority, we conclude that in


        2
       Throughout the opinion, "reference" includes use, citation
to, and quotation from the PSI.

                                            2
                                                                           No.     2012AP544-W



a merit appeal, parties who are entitled "to have and keep a

copy" of a PSI pursuant to Wis. Stat. § 972.15(4m) (2009-10)3

need not ask any court's permission to reference a PSI in an

appellate brief.            Parties may reference information from the PSI

that       does    not     reveal    confidential        information         and      that    is

relevant      to     the    appeal.       We    urge     counsel     to     be     abundantly

cautious when deciding whether it is necessary to cite sensitive

information and when choosing how to cite such content.

                  I. FACTUAL BACKGROUND AND PROCEDURAL POSTURE

       ¶4         In 2010, Buchanan pled no contest to two crimes.                           The

circuit      court       sentenced    Buchanan,        and    he   filed     a     notice     of

intent       to    pursue    postconviction           relief.        The     SPD      assigned

Attorney Grunder to represent Buchanan.                        On November 22, 2011,

Buchanan's counsel filed              a    motion      with    the     court     of   appeals

seeking permission to cite "the portions of the PSI relevant to

the    defendant's         appeal."       The       motion    stated     that    Buchanan's

appeal was focused on sentencing issues, that it was necessary

to cite the PSI to develop Buchanan's appellate claims, and that
the portions of the PSI that Buchanan sought to use contained no

confidential information.                 On November 30, 2011, the court of
appeals issued an order granting the motion.                           The order allowed

Buchanan to "quote sparingly" from the PSI but directed him not
to     use    the     initials      or,    by       extension,     the     names      of     any




       3
       All subsequent references to the Wisconsin Statutes are to
the 2009-10 version unless otherwise indicated.

                                                3
                                                                          No.     2012AP544-W



individuals          identified     in    the   PSI.       Buchanan     then      filed    the

appellate brief.

        ¶5     On January 4, 2012, a motion was filed on the State's

behalf       seeking    the   same       permission       to   "quote     from    the     PSI,

subject to the same constraints" for the purposes of its own

appellate       brief.        The    State's        motion     stated     that    to    fully

respond to Buchanan's appellate brief, it needed permission to

cite the PSI.           The motion noted that following Parent, it has

been    the     practice      of    the   attorney        general's     office     to     seek

permission from the circuit court to cite a PSI in an appellate

brief.

        ¶6     On February 13, 2012, the court of appeals issued an

order        that,    inter   alia,       placed      under     seal      all    copies    of

Buchanan's brief, directed the parties to move the circuit court

for permission to "access, discuss, cite to, or quote from the

PSI," and denied the State's motion to the court of appeals for

permission to cite the PSI.                 The court of appeals reasoned that

"Parent makes clear that the circuit court, and not this court,

is the proper tribunal to preside over motions requesting access

to and disclosure of the contents of PSI reports."

        ¶7     On     February     24,    2012,     Buchanan      filed    a     motion    for

reconsideration in the court of appeals.                       Buchanan argued that a

defendant has a right to deny or explain statements in the PSI,

which could be violated if he or she is required to obtain

circuit       court    permission to use            the    PSI.     Further,       Buchanan

argued that Parent is limited to no-merit appeals and that the

confidentiality requirement of Wis. Stat. § 972.15(4) and (4m)
                                                4
                                                                    No.     2012AP544-W



is   met   by    compliance       with        Wis.    Stat.     § (Rule) 809.81(8)

("Every . . . document that is filed in the court and that is

required by law to be confidential shall refer to individuals

only by their first name and the first initial of their last

name.").

     ¶8    On    March     2,    2012,     the       court    of    appeals        denied

Buchanan's motion for reconsideration.

     ¶9    On March 14, 2012, the SPD petitioned this court for a

supervisory writ.        The petition asks this court to vacate the

court of appeals' order that required the parties to move the

circuit court for permission to "access, discuss, cite to, or

quote from the PSI."           The SPD, and the State as an amicus, asks

this court to rule that parties who are entitled "to have and

keep a copy" of a PSI need not ask any court's permission to

cite to or quote from a PSI in an appellate brief, subject to

the confidentiality requirement of Wis. Stat. § 972.15(4)——(4m).

     ¶10   On    June    13,    2012,     we    accepted      the   case    for     full

briefing and argument.
                           II. STANDARD OF REVIEW

     ¶11   The   first     question      presented      is    whether      this     court
should issue a supervisory writ vacating the court of appeals'

order.     As    the     court     of    original       jurisdiction,         we    have
discretion to issue a supervisory writ.                      See Wis. Const. art.

VII, § 3; Wis. Stat. § 751.07; State ex rel. Dressler v. Circuit

Court for Racine Cnty., 163 Wis. 2d 622, 630, 472 N.W.2d 532

(Ct. App. 1991).        However, a supervisory writ is a drastic and

extraordinary     remedy       that     will    not    be     granted     unless     the
                                          5
                                                                      No.    2012AP544-W



petition meets "stringent prerequisites."                     State ex rel. Lynch

v. County Court, Branch III, 82 Wis. 2d 454, 459, 262 N.W.2d 773

(1978).

      ¶12    The second question presented is whether parties who

are entitled "to have and keep a copy" of a PSI pursuant to Wis.

Stat. § 972.15(4m) need any court's permission to reference a

PSI   in    an    appellate      brief.         This    question     requires    us    to

interpret § 972.15.           Interpretation of a statute is a question

of law that this court reviews de novo while benefitting from

the analyses of the lower courts.                 See State v. Ziegler, 2012 WI
73, ¶37, 342 Wis. 2d 256, 816 N.W.2d 238.

                                    III. ANALYSIS

                              A. Supervisory Writ

      ¶13    We conclude that the SPD has not met the requirements

for issuance of a supervisory writ.                      However, pursuant to our

superintending       and     administrative            authority,    we     nonetheless

consider the second question presented.

      ¶14    "A    supervisory      writ    is     an    extraordinary       remedy    to

prevent a court from refusing to perform, or from violating, its

plain duty."        Madison Metro. Sch. Dist. v. Circuit Court for

Dane Cnty., 2011        WI    72,    ¶33,   336        Wis. 2d 95,    800    N.W.2d 442

(citing     Dressler,      163    Wis. 2d at       630).       A     petition    for    a

supervisory writ will not be issued unless:

      (1) an appeal is an utterly inadequate remedy; (2) the
      duty of the [] court is plain; (3) its refusal to act
      within the line of such duty or its intent to act in
      violation of such duty is clear; (4) the results of
      the [] court's action must not only be prejudicial but


                                            6
                                                              No.      2012AP544-W


      must involve extraordinary hardship; and, (5)                     the
      request for relief was made promptly and speedily.
Id., ¶77 (quoting Dressler, 163 Wis. 2d at 630).

      ¶15   The parties agree on the first prong, that an appeal

would be an inadequate remedy, and on the fifth prong, that the

SPD's request for relief was made promptly and speedily.                       The

SPD argues that under Wis. Stat. § 972.15, the court of appeals

had a plain duty to accept Buchanan's brief as filed and its

refusal to accept Buchanan's brief was clear.                Further, the SPD

argues that requiring it to seek circuit court permission to

cite a PSI would be an extraordinary hardship because it may

violate a defendant's due process right to appeal and would be

too costly for the SPD.         The court of appeals argues that it did

not   violate     a   plain   duty   when   it   ordered    Buchanan    to    seek

circuit court permission to cite his PSI.               The court of appeals

further argues that it would not be an extraordinary hardship

for the SPD to seek circuit court permission to cite a PSI.

      ¶16   The standard for "extraordinary hardship" has been met

in few cases.         For example, in Madison Metropolitan, after a
school district expelled a student, the circuit court issued an

order requiring the district to provide appropriate educational
resources to the student.             336 Wis. 2d 95, ¶22.          This court

affirmed    the   court of appeals' grant          of   a   supervisory writ,
finding that the "extraordinary hardship" prong had been met:

      [T]he potential extraordinary harm to the District is
      inherent in the specter of interference by the courts.
      The District would be faced not only with the costs of
      any continued educational services ordered by the
      circuit court but also the prospect that such costs

                                        7
                                                                         No.     2012AP544-W


        would interfere with the District's performance of its
        duties in lawfully expelling students who endanger the
        health and safety of others.
Id.,    ¶89.      In    Lynch,    in    response     to    a    criminal       defendant's

demand for all exculpatory material in the district attorney's

possession at the preliminary hearing stage, the circuit court

ordered the district attorney to make its case files available

for defense counsel's inspection.                   82 Wis. 2d at 458-59.                 The

State    argued    that    the    circuit        court's       order    would    cause     an

extraordinary          hardship         because     it         would,      inter        alia,

"unjustifiably         delay"     the     case    below        and     would    "create     a

precedent       which    is     likely     to     hinder       the     efforts     of     the

prosecution in future cases."                Id. at 462-63.              We agreed that

the extraordinary hardship test had been met:

            Inspection of the state's files by the defense at
       this early stage, where there has been no showing of
       particularized need for inspection, can serve only as
       an    opportunity    for    generalized,    unrestricted
       discovery,   rather   than   as   a   device   for   the
       constitutionally   mandated   disclosure   of   specific
       exculpatory   material.      Such   discovery . . . will
       unjustifiably delay the administration of justice.

Id. at 466 (footnote omitted).
        ¶17    In the case before the court, even assuming the delay

and extra cost of obtaining circuit court permission would cause

an "extraordinary hardship," we conclude that the SPD has not

met the criteria to grant a supervisory writ.                             After Parent,

there remained a legitimate question of whether parties to a

merit appeal needed circuit court permission to cite a PSI in

their appellate briefs.            When Buchanan filed his brief including

information from his PSI, it was unclear whether the court of

                                            8
                                                                          No.     2012AP544-W



appeals had a plain duty to accept the brief as filed.                                    Part

III.B.1. of this opinion discusses that question.

        ¶18   We    nonetheless        conclude      that     it   is     appropriate      for

this    court      to    exercise      our    superintending        and    administrative

authority to clarify the procedure that a defendant's counsel

and the State's representative should follow to cite a PSI in

their     appellate        briefs.           Superintending        and     administrative

authority allows this court to implement "procedural rules not

specifically        required      by    the    Constitution        or    the     [statute]."

State v. Ernst, 2005 WI 107, ¶19, 283 Wis. 2d 300, 699 N.W.2d 92

(quoting United States v. Hasting, 461 U.S. 499, 505 (1983)).

"Such rules are designed to implement a remedy for a violation

of recognized rights."              Id.      The Wisconsin Constitution provides

that     "[t]he         supreme     court      shall      have     superintending         and

administrative authority over all courts."                              Wis. Const. art.

VII, § 3.          This power "is indefinite in character, unsupplied

with    means      and     instrumentalities,          and     limited      only     by   the

necessities of justice."               Ernst, 283 Wis. 2d 300, ¶19.

                B. Citation to a PSI in an Appellate Brief

                   1. Interpretation of Wis. Stat. § 972.15

        ¶19   Pursuant       to     our      superintending        and     administrative

authority, we conclude that in a merit appeal, parties who are

entitled "to have and keep a copy" of a PSI pursuant to Wis.

Stat.    § 972.15(4m)         need      not    ask     any    court's      permission      to

reference a PSI in an appellate brief.                           Parties may reference

information        from    the    PSI     that     does      not   reveal       confidential


                                               9
                                                                            No.       2012AP544-W



information and that is relevant to the appeal.                             Extreme caution

should be undertaken when referencing sensitive information.4

       ¶20      The SPD, joined by the State as an amicus, argues that

court permission is not needed before defense counsel or the

State may cite to a PSI in an appellate brief.                              The SPD argues

that       requiring         circuit         court    permission           may    violate       a

defendant's rights, since a defendant has a due process right to

be sentenced upon accurate information, see State v. Tiepelman,

2006       WI   66,    ¶9,    291     Wis. 2d 179,         717      N.W.2d 1,     a    right   to

disclosure        of    all        information       in    the      PSI,   see    Gardner      v.

Florida, 430 U.S. 349, 361-62 (1977), and a right to challenge

any    statement        in     the     PSI    that        he   or    she   believes      to    be

inaccurate or incomplete, see State v. Greve, 2004 WI 69, ¶11,

272 Wis. 2d 444, 681 N.W.2d 479.                          The SPD further argues that

Wis. Stat. § 972.15(4m), which authorizes the district attorney

and the defendant's attorney "to have and keep a copy" of the

PSI, should be interpreted to authorize those parties to use,

cite, and quote the PSI in an appellate brief without court

authorization.               The    SPD   additionally           argues    that       Parent   is

limited to no-merit appeals.

       ¶21      The court of appeals concluded that the circuit court

is the appropriate tribunal to grant authorization to cite a PSI

in an appellate brief.                    It determined that under Wis. Stat.


       4
       A PSI should be quoted as sparingly as possible, and
counsel must exercise sound discretion to avoid compromising
sensitive information.   On occasion, appellate counsel may need
guidance from the court of appeals.

                                                10
                                                                       No.     2012AP544-W



§ 972.15(4), after sentencing, the PSI "shall be confidential

and    shall    not     be   made   available        to    any    person     except    upon

specific authorization of the court."                     Further, under Wis. Stat.

§ 967.02(7), "'Court' means the circuit court unless otherwise

indicated."          The court of appeals reasons that though Wis. Stat.

§ 972.15(4m) entitles the district attorney and defense counsel

to "have and keep a copy" of the PSI, it does not authorize them

to use, cite, or quote the PSI.

        ¶22    The      resolution        of         this         question      requires

interpretation of Wis. Stat. § 972.15, which states in relevant

part:

             (3) The judge may conceal the identity of any
        person who provided information in the presentence
        investigation report.

             (4) Except as provided in sub. (4m), (5), or (6),
        after sentencing the presentence investigation report
        shall be confidential and shall not be made available
        to any person except upon specific authorization of
        the court.

             (4m) The district attorney and the defendant's
        attorney are entitled to have and keep a copy of the
        presentence investigation report. If the defendant is
        not represented by counsel, the defendant is entitled
        to view the presentence investigation report but may
        not keep a copy of the report. A district attorney or
        defendant's attorney who receives a copy of the report
        shall keep it confidential. A defendant who views the
        contents of a presentence investigation report shall
        keep the information in the report confidential.
Under     § 972.15(4),         there   is        a   general        rule     that     after

sentencing, the PSI is confidential and parties seeking access

must    seek    "specific      authorization         of     the    court."      However,

certain       parties    are   exempted      from         this    general    rule     under

                                            11
                                                                              No.    2012AP544-W



§ 972.15(4m),          including       "[t]he           district        attorney      and       the

defendant's attorney."             These parties are entitled "to have and

keep     a     copy"    of     the         PSI,        but     the     PSI    must    be        kept

"confidential."

       ¶23     "'The    purpose        of     statutory              interpretation        is    to

determine what the statute means so that it may be given its

full, proper, and intended effect.'"                           Ziegler, 342 Wis. 2d 256,

¶42 (quoting Heritage Farms, Inc. v. Markel Ins. Co., 2012 WI

26,     ¶26,     339     Wis. 2d 125,              810        N.W.2d 465).           Statutory

interpretation         "begins        with        the    language        of    the   statute."

State ex rel. Kalal v. Circuit Court for Dane Cnty., 2004 WI 58,

¶45, 271 Wis. 2d 633, 681 N.W.2d 110.                              Except for technical or

specially-defined words, statutory language is given its common,

ordinary meaning.         Id.     Statutory language is interpreted in the

context in which it is used, not in isolation but as part of a

whole.         Id.,     ¶46.          We     must       construe        statutory     language

reasonably; an unreasonable interpretation is one that yields

absurd results or one that contravenes the statute's manifest

purpose.       Id.

        ¶24    We conclude that in a merit appeal, parties who are

entitled "to have and keep a copy" of a PSI pursuant to Wis.

Stat.    § 972.15(4m)          need    not        ask        any   court's     permission        to




                                                  12
                                                                     No.    2012AP544-W



reference a PSI in an appellate brief, subject to restrictions

outlined in Part III.B.2.5

      ¶25     While we agree      with    the    court       of   appeals    that   the

circuit     court   is   a    "gatekeeper"      of     the    PSI,    the    statutory

language does not require parties' attorneys to obtain circuit

court permission before referencing a PSI in an appellate brief.

The   court    of   appeals    determined       that    under     § 972.15(4),      the

circuit court alone may authorize access to the PSI.                        It is true

that Wis. Stat. § 967.02(7) defines "court" as the circuit court

and Wis. Stat. § 972.15 otherwise requires court authorization

to release the PSI.          However, this determination does not fully

consider that the defendant's attorney and the State are already

entitled "to have and keep a copy" of the PSI under Wis. Stat.

§ 972.15(4m).

      5
       As a practical matter, this holding applies whether a
defendant maintains his or her trial counsel, retains new
appellate counsel, or is appointed appellate counsel through the
SPD on appeal.      Similarly, this rule applies whether the
district attorney maintains responsibility or the attorney
general assumes responsibility of the case on appeal.        As a
general rule, appellate counsel has access to trial counsel's
file in order to appropriately appeal or respond to the appeal.
Once the attorney general takes over the appeal from the
district attorney, the district attorney "shall transfer all
necessary files and papers relating to the case to the attorney
general."    Wis. Stat. § 752.31(4); Wisconsin Department of
Justice, Appellate Practice for Wisconsin Prosecutors 10 (May
2012) (discussing transfer of files between district attorney
and attorney general).     Similarly, the defendant's appellate
counsel obtains the defendant's case file from trial counsel.
See The Wisconsin State Public Defender's Office SPD Appellate
Division,   Comprehensive    Checklist   Guide,    available   at
http://www.wisspd.org/htm/ATPracGuides/Appellate.asp   (appellate
counsel should secure case materials from trial counsel within
one week of appointment).

                                         13
                                                                  No.     2012AP544-W



       ¶26    The court of appeals also turns to the fact that the

statute does not specifically authorize those who are entitled

"to have and keep a copy" of the PSI to actually "use" it.                             We

disagree with the court of appeals' reasoning.                        The court of

appeals      points   to      Wis.     Stat.   § 972.15(5)      and     (6),        which

authorize "use" of the PSI for the Department of Corrections

(DOC) and for parties involved in Chapter 980 proceedings.6                           It

reasons      that   because      the   statute    authorizes     "use"     in   those

instances, court permission must be received in order for those

who are entitled "to have and keep a copy" of the PSI to "use"

it.        However, the DOC and the parties to a subsequent civil

proceeding are in a different position than counsel representing

parties to the underlying criminal matter for which the PSI was

created.        Unlike     the   attorneys,      who   under    § 972.15(4m)         are

entitled "to have and keep a copy" of the PSI, those referenced

in § 972.15(5) and (6) would not otherwise have access to the

PSI absent that language, nor would they be parties to an appeal

of    the    underlying     criminal     matter.       The     attorneys       in    the
criminal matter, who are granted authority "to have and keep a

copy" of the PSI in the criminal matter, have been granted that
authority because they may need to use that PSI in the appeal.

       6
       Wisconsin Stat. § 972.15(5) authorizes the DOC to "use"
the PSI for correctional programming, treatment planning, and
similar purposes. The DOC may also authorize access to a PSI to
third parties for research.   Under § 972.15(6), various parties
can "use[]" the PSI in a Chapter 980 proceeding.      No further
court permission is needed for them to "use" the PSI even though
they had no standing in the criminal matter for which the PSI
was created.

                                          14
                                                          No.      2012AP544-W



     ¶27     Moreover, a practical example of how the statute is

interpreted proves helpful.      Under § 972.15(1), "the court may

order" a PSI even though the statute does not specifically say

that the court may "use" the PSI for the purpose of sentencing a

defendant.     Nonetheless, the circuit court properly "uses" the

PSI when sentencing the defendant.

     ¶28   Furthermore, under Wis. Stat. § 808.075, once a case

is appealed, the circuit court's power is limited.                Wis. Stat.

§ 808.075(4)(g).     For   example,    it   does   not   retain    power   to

redact portions of the PSI.7     The parties would have to petition

the court of appeals under § 808.075(5) to remand the case to

the circuit court.    If the petition for remand was granted, then

the court of appeals would have to send the case record back to

the circuit court.      See § 808.075(6).          Further, there is no

guarantee that upon remand, the same circuit court judge will

hear the motion to reference the PSI.         There is no quantifiable

benefit if this procedure is required.

     ¶29     Our interpretation of Wis. Stat. § 972.15 is not in

conflict with Parent, as that case was centered around access to

the PSI, not use of the PSI.           We conclude that the rule of


     7
       The circuit court and trial counsel should exercise great
caution when the case is before the circuit court to ensure that
the PSI is properly redacted before it goes up on appeal. Under
Wis. Stat. § 972.15(3), before sentencing, the circuit court
judge already has the power to "conceal the identity of any
person who provided information" in the PSI. Parties must also
comply with various rules of confidentiality, including Wis.
Stat. § (Rule) 809.81(8) (refer to individuals in confidential
documents by first name and first initial of last name).

                                  15
                                                           No.     2012AP544-W



Parent is confined to no-merit appeals.8           In Parent, this court

held that in a no-merit appeal, the defendant is entitled to

view a copy of the PSI, subject to redaction of identifying

information   of   informants   and     to   the   requirement     that    the

defendant keep the information in the PSI confidential.                   298

Wis. 2d 63, ¶50.     Further, we held that the attorney general's

office, which is typically not involved in no-merit appeals,

must make its request to obtain a copy and disclose contents of

the PSI to the circuit court.     Id.



     8
       The no-merit appeal procedure seeks to reconcile a
defendant's right to appeal and right to effective assistance of
counsel, with an attorney's duty to avoid making frivolous
arguments.    State v. Parent, 2006 WI 132, ¶¶17-19, 298
Wis. 2d 63, 725 N.W.2d 915.   If a defendant wishes to appeal a
conviction and counsel does not believe there is any merit to
the defendant's arguments, counsel must follow the procedure set
forth in Wis. Stat. § (Rule) 809.32 and State v. Tillman, 2005
WI App 71, 281 Wis. 2d 157, 696 N.W.2d 574:

     First, appointed counsel examines the record for
     potential appellate issues of arguable merit.      See
     Rule 809.32(1)(a) ("The no merit report shall identify
     anything in the record that might arguably support the
     appeal and discuss the reasons why each identified
     issue lacks merit.").    Next, the defendant has the
     opportunity to respond to the no merit report and
     raise additional issues. Rule 809.32(1)(e). Next, as
     contemplated by Anders, the appellate court not only
     examines the no merit report but also conducts its own
     scrutiny of the record to see if there are any
     potential   appellate  issues  with   arguable  merit.
     Finally, the court's no merit decision sets forth the
     potential appellate issues and explains in turn why
     each has no arguable merit.

Id., ¶17   (citing   Anders   v. California,       386   U.S.    738,   744-45
(1967)).

                                  16
                                                                  No.    2012AP544-W



      ¶30     In that case, Michael Parent (Parent) pled guilty to

several charges, and the circuit court ordered a PSI.                      Id., ¶8.

The circuit court sentenced Parent to a term of imprisonment

consisting of 11 years of initial confinement and 11 years of

extended supervision.              Id.     Parent's counsel filed a no-merit

notice of appeal and requested a copy of Parent's PSI.                     Id., ¶9.

The circuit court denied Parent access to his PSI, stating that

Parent   was    trying        to   "draw    attention   to    himself"   and    that

providing him with a copy of the PSI would "only encourage Mr.

Parent   to    raise    issues      that    are   without    merit."     Id.,   ¶11.
Parent appealed, and the court of appeals denied Parent's motion

to   access    his     PSI.        Id.,    ¶12.    Parent's    appellate    counsel

petitioned this court for a supervisory writ, which we granted.

Id., ¶13.      We remanded to the court of appeals, and the court of

appeals certified the case back to this court:

      [T]he court of appeals certified the case to this
      court to clarify the procedure and factors to be
      considered when deciding whether a defendant should
      receive a copy of a PSI report to facilitate his or
      her response to a no-merit report, and to decide
      whether motions filed by the State seeking access to a
      PSI report and disclosure of its contents in the
      State's brief should be filed in the court of appeals
      or in [the] circuit court.
Id., ¶14.

      ¶31     At the time Parent's counsel requested a copy of the
PSI, Wis. Stat. § 972.15(4m) did not exist.                    Thus, the statute

required Parent's counsel to obtain circuit court authorization
to access Parent's PSI.              See Wis. Stat. § 972.15(4) (2003-04).

In the course of the litigation, the legislature added subsec.

                                            17
                                                                          No.     2012AP544-W



(4m) to § 972.15, which rendered moot the question of whether

Parent and Parent's counsel were entitled to view and retain

respectively, a copy of the PSI.                  See 2005 Wis. Act 311, § 2.

       ¶32     When       reviewing     the        newly        created         Wis.     Stat.

§ 972.15(4m), the court concluded that a defendant is entitled

to view the PSI and the circuit court may not altogether deny

access to the PSI.           Parent, 298 Wis. 2d 63, ¶34.                   This right is

subject to the circuit court's discretion under § 972.15(3) to

conceal the identity of any person who provided information in

the PSI report and the requirement that the defendant keep the

information in the PSI confidential.                   Id.        For the purposes of
§ 972.15(4m), Parent concluded that a defendant in a no-merit

appeal       is    more    like   an    "unrepresented"            defendant           than     a

represented        defendant.         Id.,    ¶41.         Under      § 972.15(4m),            an

unrepresented defendant "is entitled to view the [PSI] but may

not keep a copy of the report."               Id., ¶43.

       ¶33     The next question this court considered was whether

the State's motion seeking access to and disclosure of the PSI

should go to the circuit court or the court of appeals.                                   Id.,

¶47.     The framing of this issue presupposed that the attorney

general did not already have access to the PSI, which is logical

in a no-merit case where (1) subsec. (4m) was not in existence

during the underlying             criminal case,           so   the   State       could       not

"have and keep a copy" of the PSI, and (2) the State may not

become involved unless and until the court of appeals determines

that     the      defendant's     appeal      has     merit.          See       Wis.     Stat.

§ (Rule) 809.32 (procedure for no-merit reports); Tillman, 281
                                             18
                                                                    No.      2012AP544-W



Wis. 2d 157, ¶17; Cleghorn v. State, 55 Wis. 2d 466, 472, 198

N.W.2d 577 (1972) (stating that if the appeals court finds merit

in the defendant's claim, it orders that the case "proceed with

the appeal").         Parent determined that for the purposes of a no-

merit appeal, the attorney general "should submit any requests

to obtain a copy of the PSI report and to disclose its contents

in the State's brief to the circuit court."                         298 Wis. 2d 63,

¶49.

       ¶34    In Parent, neither party had access to the PSI.                        The
question presented in Parent was how the parties to a no-merit

appeal can access the PSI.              Id., ¶14.       In this case, there is no

question      of     access;      the     plain        language    of     Wis.     Stat.

§ 972.15(4m)         authorizes     the     defendant's        attorney      and     the

district attorney to "have and keep a copy" of the PSI.                              The

question      presented    in   this      case    is    whether    parties    who    are

already authorized by § 972.15(4m) "to have and keep a copy" of

the     PSI   must     obtain     court     permission        to   use    information

contained     in   the PSI in       their       appellate     briefs.      Therefore,

Parent is not controlling on the issue now before this court

because it concerned access to the PSI in a no-merit appeal.                          We

conclude that the rule of Parent is limited to no-merit appeals.

        ¶35   As a practical matter, even if counsel were required

to engage in motion practice before the circuit court or the

court    of   appeals     seeking   permission          to   reference    information

contained in a PSI, that motion would provide little, if any,

opportunity for the court to evaluate the confidentiality of the

information or the sensitive contents contained in a PSI.                            The
                                           19
                                                                            No.     2012AP544-W



motion itself is typically quite broad, and requests permission,

as Buchanan's counsel did here, "to cite the portions of the PSI

relevant to the defendant's appeal."                          The court's response is

likewise      quite           broad,   as   it    was   here,    giving      permission      to

"quote sparingly" from the PSI.                         By necessity, the attorney's

motion and the court's response must lack detail, otherwise the

sensitive         or     confidential       information        would   become       a   public

record through the motion and the decision of the court.                                 Thus,

requiring court approval provides little, if any, guarantee that

information will be treated any differently than if no motion

were required.

                                       2. Confidentiality

       ¶36        We conclude that parties who are entitled "to have and

keep a copy" of a PSI pursuant to Wis. Stat. § 972.15(4m) need

not    ask        any    court's       permission       to    reference      a    PSI   in   an

appellate brief.               Parties may reference information from the PSI

that       does    not        reveal    confidential         information      and    that    is

relevant      to        the    appeal.9      We    urge      counsel   to    be   abundantly
cautious when deciding whether it is necessary to cite sensitive

information and when choosing how to cite such content.

       9
       Our holding applies only to parties who are entitled "to
have and keep a copy" of the PSI pursuant to Wis. Stat.
§ 972.15(4m) and reserves for another day the procedure a pro se
defendant should follow, as those facts are not before us.    Of
note, however, is that a defendant is entitled to view the PSI,
but is not entitled "to have and keep a copy." Any information
from a PSI that a pro se defendant includes in an appellate
brief will be from memory, which as a practical matter, likely
limits the amount of detailed information the defendant could
include.

                                                  20
                                                                               No.      2012AP544-W



     ¶37       The SPD and the State acknowledge that their ability

to use the PSI is subject to the requirement that the PSI be

kept confidential, see Wis. Stat. § 972.15(4) and (4m).                                        They

argue that this requirement is met by compliance with Wis. Stat.

§ (Rule) 809.81(8)            (confidential            documents         "shall        refer    to

individuals only by their first name and the first initial of

their last name").

     ¶38       The court of appeals                  concluded       that      confidentiality

for the purposes of Wis. Stat. § 972.15 is broader than using a

person's first name and the first initial of their last name.

Instead,       the    court      of     appeals       reasoned        that       the     drafting

comments to § 972.15 suggest that confidentiality means limiting

access    to    the    PSI    and     requiring        circuit       court      permission to

access the PSI after sentencing.

     ¶39       We    agree     with      the     SPD        and    the      State       that   the

confidentiality         requirement        of        Wis.     Stat.      § 972.15        requires

compliance with Wis. Stat. § (Rule) 809.81(8) ("Every notice of

appeal or other document that is filed in the court and that is

required by law to be confidential shall refer to individuals
only by their first name and the first initial of their last

name.").        See    also    Wis.      Stat.       § (Rule) 809.19(1)(g)               and   (2)
(requiring      reference        to     individuals          by    first       name     and    last

initial    in        appellate        briefs     when        record      is     confidential).

Parties    should        be    mindful         that      a     PSI       may     also     contain

information that must be kept confidential for other reasons,

for example medical information, see Wis. Stat. § 146.82 ("All

patient    health        care         records        shall        remain       confidential"),
                                                21
                                                                            No.        2012AP544-W



information         from       child    welfare        and    termination         of    parental

rights       (TPR)         proceedings,           see         Wis.        Stat.        §§ 48.78,

48.396(2)(dr),            and        information           from     juvenile       delinquency

proceedings, see Wis. Stat. §§ 938.78, 938.396(2g)(dr).                                     These

examples are by no means exhaustive regarding the treatment or

forms of confidential information that may be contained in a

PSI.         In     addition,          because        of    the     sensitive      nature      of

information contained in a PSI, counsel should be prudent when

using any information from a PSI regardless of whether they are

statutorily-required to so measure their actions.

       ¶40    Our conclusion that confidentiality under Wis. Stat.

§ 972.15 requires compliance with Wis. Stat. § (Rule) 809.81 is

consistent         with    how       confidentiality          is    interpreted        in   other

areas of the law, for example TPR and juvenile cases.                                       Under

Wis. Stat. §§ 48.78 and 938.78, there is a general rule, subject

to     exceptions,         that        documents           pertaining      to     individuals

receiving         care    or    in     custody    under       Chapters      48    or    938   are

confidential.                  In    appellate         briefs,        attorneys         maintain

confidentiality                 by       compliance                with      Wis.           Stat.
§ (Rule) 809.19(1):

             Section 809.19(1)(g) requires the appellant's
       brief to refer to 'an individual by first name and
       last initial rather than by his or her full name when
       the record is required by law to be confidential.'
       Confidential cases generally involve juveniles (e.g.
       cases    waiving   juveniles   into adult   court   or
       terminating    parental  rights).    See  Wis.   Stat.
       §§ 48.78, 938.78.




                                                 22
                                                                No.     2012AP544-W



Michael     S.   Heffernan,     Appellate    Practice    and      Procedure     in

Wisconsin, Ch. 11, at 16 (5th ed. 2011).              Our interpretation of

confidentiality in Wis. Stat. § 972.15(4) and (4m) is consistent

with the confidentiality rules for TPR and juvenile cases.

     ¶41    We disagree with the court of appeals' determination

that a PSI is confidential because it is not a public record and

access to the PSI is limited.           A PSI is not a public document.

However, that alone does not end the analysis.                  The information

contained in a PSI may be critical to adequately forward or

respond to an issue on appeal.               Such a document may serve a

legitimate purpose and be admissible in litigation, yet not be a

public record.      While a PSI may not be a public record and may

contain     confidential      and   sensitive     information,        that   alone

cannot     render   it   unreachable    in      the   context     of    appellate

litigation.      In fact, information in the PSI may be seminal to

the appeal.      The court of appeals determined that the official




                                       23
                                                               No.     2012AP544-W



comments    to    the   statute       support     its   interpretation.10       We

disagree.          Although       those       comments      mention       specific

authorization     to    access    the    PSI,     the   comments   were   written

before Wis. Stat. § 972.15(4m) was in existence.                     The statute

answers     the   question       of     access;    § 972.15(4m)      allows   the

defendant's attorney and the State "to have and keep a copy" of

the PSI.     We find further support for our interpretation——that

confidentiality means redacting information rather than limiting

access——from analogous case law prioritizing access to documents

for    parties     to    the      case     over     confidentiality.          The

confidentiality of a record does not always trump access to and

use of the record.11
      10
         The official comment to Wis. Stat. § 972.15(4) states:
"The information in such reports is often unverified and would
in many cases, even if true, cause irreparable harm to
informants or the defendant.    The information may, of course,
upon specific authorization of the court, be made available to
any agencies, courts or individuals which have a legitimate need
for it." See § 63, ch. 255, Laws of 1969. The same Committee
Note stated that the confidentiality requirement of § 972.15 was
consistent with ABA standards "that presentence reports should
not be public records."   Id.; Am. Bar Ass'n Project on Minimum
Standards for Criminal Justice, Standards Relating to Sentencing
Alternatives and Procedures (Approved Draft, 1968), ABA Advisory
Committee on Sentencing and Review, § 4.3, at 210-11 (stating
that the PSI should not be a public record, but should be
available to the parties).    There is a distinction between a
document being a public record and a document being available
for litigation.
      11
       For example, the court of appeals has held that Wis.
Stat. § 967.06, allowing a public defender to access "any
transcript or court record," gave the public defender access to
a juvenile court record despite the rule in Wis. Stat. § 48.396,
which provided that the record in juvenile cases is closed to
anyone without judicial permission.     State ex rel. S.M.O. v.
Resheske, 110 Wis. 2d 447, 454, 329 N.W.2d 275 (Ct. App. 1982).

                                         24
                                                                       No.     2012AP544-W



       ¶42     To   be   clear,    our    decision    does       not     grant    parties

unfettered discretion to reference any and all portions of a

PSI; the parties may reference information from a PSI only if it

is relevant to an issue on appeal.                  See State v. Comstock, 168

Wis. 2d 915, 923, 485 N.W.2d 354 (1992) ("[T]he dissent admits

that     it    recites    numerous       facts    drawn     from    the      presentence

investigation        report.        We     disapprove       of     this      practice.")

(citation omitted); State v. McCallum, 208 Wis. 2d 463, 480 n.3,

561 N.W.2d 707 (1997) ("McCallum's motion to strike references

to   the      defendant's   presentence         investigation       report       from   the

State's brief is granted." (citing Comstock, 168 Wis. 2d at 923-

25)).      This test is narrower than the general test of relevancy

under Wis. Stat. § 904.01 because information may be relevant to

the circuit court proceedings but not relevant to an issue on

appeal,       and   therefore     inappropriate      to     cite    in    an   appellate

brief.

       ¶43     We caution practitioners to exercise sound discretion

when citing information from a PSI.                    A PSI may contain very

sensitive       information.       See    Wis.     Admin.    Code      §§ DOC     328.27,

328.29 (Dec. 2006) (stating that PSI should include criminal

record, correctional institutional record, victim's statement,

family information, personal history, and identity of sources of

information).         Indeed, with electronic access to filed briefs,

counsel must be even more vigilant with respect to how best to

cite sensitive information.               Clearly it is much more difficult

to remove information from the public domain once it has been

included in an appellate brief.                 Counsel and circuit courts must
                                           25
                                                              No.    2012AP544-W



be even more aware of the responsibility to redact a PSI at the

trial court level before the case gets to the appellate level.

The circuit      court   has the   significant      power    to   "conceal   the

identity of any person who provided information" in the PSI.

Wis. Stat. § 972.15(3).         Certainly, if appellate counsel, in the

process    of    writing   an    appellate    brief,    is    unsure   whether

information from a PSI can be included, he or she can ask the

court of appeals for guidance or can file the brief under seal12

until the court of appeals can decide whether the brief complies

with rules of confidentiality.           Opposing counsel could also move

to   strike     inappropriate   parts    of   the   appellate     brief.     See

McCallum, 208 Wis. 2d at 480 n.3.13

      12
       Court records are open for public inspection.   See Wis.
Stat. § 59.20(3) (Every "clerk of the circuit court . . . shall
open to the examination of any person all books and papers
required to be kept in his or her office"). "Public records may
be sealed (1) if a statute authorizes the sealing of otherwise
public records, (2) if disclosure infringes a constitutional
right or (3) if the administration of justice requires it."
City of Madison v. Appeals Comm. of the Madison Human Servs.
Comm'n, 122 Wis. 2d 488, 491, 361 N.W.2d 734 (Ct. App. 1984)
(citing State ex rel. Bilder v. Twp. of Delavan, 112
Wis. 2d 539, 554-56, 334 N.W.2d 252 (1983)).
      13
       The dissent's proposed procedure could provide further
guidance to parties and lower courts.     The dissent's proposed
procedure,   however,  originates    from  legislation   that  is
currently before the Wisconsin Legislative Reference Bureau.
The proposed procedure is not otherwise grounded on any current
statute. The legislature has provided rules and procedures that
are applicable to the dissemination of PSIs in Wis. Stat.
§ 972.15, and it is within the province of the legislature to
determine if procedural change is appropriate.    Apparently that
opportunity may occur in the near future. The majority declines
to usurp the role of the legislature by appearing to enact
legislation through a court opinion.

                                        26
                                                           No.   2012AP544-W



                             IV. CONCLUSION

     ¶44    We conclude that the SPD has not met the requirements

for issuance of a supervisory writ.           However, pursuant to our

superintending and administrative authority, we conclude that in

a merit appeal, parties who are entitled "to have and keep a

copy" of a PSI pursuant to Wis. Stat. § 972.15(4m) need not ask

any court's permission to reference a PSI in an appellate brief.

Parties may reference information from the PSI that does not

reveal    confidential   information    and   that   is   relevant   to    the

appeal.    We urge counsel to be abundantly cautious when deciding

whether it is necessary to cite sensitive information and when

choosing how to cite such content.

     By    the   Court.—Rights   declared;      relief     granted,       case

proceeds accordingly at the court of appeals.




                                   27
                                                                    No.     2012AP544-W




     ¶45    ANN WALSH BRADLEY, J.                  (dissenting).      I agree with

the majority that the requirements for a supervisory writ are

not met.     I also agree with the majority that it is appropriate

to employ our superintending and administrative powers here.

     ¶46    I   part   ways        with    the    majority,    however,     because   I

conclude that we should employ those powers in a manner that

establishes     a   simple     rule       that    provides    guidance     to   courts,

parties,    and     counsel    and    that       protects    from   harm   those   who

provide    information        in    the    presentence        investigation     report

(PSI).     Because the majority's approach appears at odds with the

words of the statute and provides neither adequate guidance nor

protection, I respectfully dissent.

                                            I

     ¶47    Having determined that it will not grant a supervisory

writ but will instead exercise the court's superintending and

administrative powers, the majority turns to interpreting Wis.

Stat. § 972.15.        It correctly notes that a defendant has a due

process right to be sentenced upon accurate information, a right

to disclosure of all information in the PSI, and a right to

challenge any statement in the PSI that the defendant believes

to be inaccurate or incomplete.                  Majority op., ¶20.




                                             1
                                                                      No.        2012AP544-W


       ¶48   The majority concludes that parties1 are not required

to get permission from any court before referencing a PSI in an

appellate     brief.       It     opines   that   there      is   "no       quantifiable

benefit" if parties are required to request permission of the

circuit court to reference a PSI.                 Id., ¶¶25, 28.            It likewise

eschews      any    benefit     from    requiring     the     parties        to     obtain

permission from the court of appeals: "requiring court approval

provides little, if any, guarantees that information will be

treated any differently than if no motion were required."                              Id.,

¶35.

       ¶49   Instead of requiring permission, the majority directs

that parties may "reference information from the PSI that does

not reveal confidential information and that is relevant to the

appeal."      Id., ¶36.             It provides examples of what it calls

"confidential         information,"        listing          medical         information,

information        from   child     welfare    and    termination           of    parental

rights     proceedings,       and   information      from    juvenile       delinquency

proceedings.       Id., ¶39.
       ¶50   Under the majority's interpretation, nothing more is

required than what is already mandated by those other statutory

provisions that govern "confidential information."                               Id., ¶36.

       1
       The term "parties" in the majority's analysis appears to
refer to defense counsel and counsel for the State.            See
majority op., ¶20.   However, it is the State and the defendant
that normally are considered to be the parties in a criminal
action——not defense counsel and counsel for the State.         The
appearance that the majority means counsel when it uses the term
"parties" arises from its reference to "have and keep."
Wisconsin Stat. § 972.15(4m) allows the district attorney and
the defendant's attorney to have and keep a copy of the PSI. A
defendant is allowed only to view the PSI but not keep a copy.

                                           2
                                                                        No.     2012AP544-W


In   the      event       that     there    is    uncertainty     as    to    whether    the

information          complies       with    those     confidentiality        statutes,    it

merely       suggests       that    counsel       "ask   the    court   of    appeals    for

guidance."              Id., ¶43.      It additionally suggests that counsel

should consider "fil[ing] the brief under seal" until the court

of appeals can decide if the information fits its definition of

"confidential information."                   Id.      Finally, the majority leaves

the decision of whether to disclose "sensitive" information in a

PSI to the "prudent" and "sound discretion" of counsel.                                 Id.,

¶¶39, 43.

                                                 II

        ¶51       Our job is to interpret and apply the statutes as they

are written by the legislature.                       We should not replace a clear

legislative mandate with our own version of the statute.

        ¶52       The text of Wis. Stat. § 972.15(4) (2009-10)2 states

that        "after      sentencing     the       presentence     investigation       report

shall        be    confidential."                Instead   of     following      a     clear

legislative mandate, the majority turns the statutory language
on its head and treats a PSI not as a confidential document but

as a non-confidential document that may contain certain pieces

of otherwise confidential information.                         See majority op., ¶¶19,

29, 36, 39, 40, 43.

        ¶53       The    majority's        contradictory       interpretation     of    Wis.

Stat. § 972.15(4) appears to conflict with this court's prior

application of the statute.                   In State v. Comstock, 168 Wis. 2d


        2
       All subsequent statutory references are to the 2009-10
version of the Wisconsin Statutes, unless otherwise indicated.

                                                  3
                                                                        No.     2012AP544-W


915, 485 N.W.2d 354 (1992), the majority of this court chided a

dissenting opinion for inappropriately citing certain facts from

a   PSI.        The    court      quoted      Wis.    Stat.       § 972.15(4)    and     its

statement that a PSI is confidential.                       Id. at 923-25.           Nowhere

in the Comstock court's discussion of a PSI did it imply that

the PSI as a whole is not a confidential document.3

        ¶54    Furthermore, the majority provides inadequate guidance

to courts, parties, and counsel.                   Although the majority provides

a   limited         list   of    information         made    confidential       by     other

statutes, it provides no guidance regarding the volumes of other

information that may be included in a PSI.

        ¶55    Additionally, the majority's analysis appears narrowly

tailored       to    apply      only    to    parties       who   are   represented       by

counsel, although the statute covers non-represented defendants.

The holding framed by the majority provides that "parties who

are entitled 'to have and keep' a copy of a PSI pursuant to Wis.

Stat.       § 972.15(4m)        need    not   ask     any    court's     permission       to

reference      a     PSI   in   an     appellate     brief."        Majority    op.,     ¶3.



        3
       This court has treated an entire PSI as confidential on
other occasions.   In addition to Comstock, the court discussed
the meaning of the term "confidential" as it is used in Wis.
Stat. § 972.15(4) in State v. Parent, 2006 WI 132, ¶26, 298 Wis.
2d 63, 725 N.W.2d 915. In that case, the court determined that
the defendant must keep "the information in the report"——not
some information in the report——confidential in the context of a
no merit appeal.    Id., ¶50.   Similarly, this court addressed
whether   the   confidentiality   requirement  in   Wis.   Stat.
§ 972.15(4) is extended to sentencing memoranda in State v.
Greve, 2004 WI 69, 272 Wis. 2d 444, 681 N.W.2d 479. The court
in Greve also appears to have treated the entire PSI as
confidential. Id., ¶17.

                                               4
                                                                      No.     2012AP544-W


Wisconsin Stat. § 972.15(4m) allows counsel to "have and keep a

copy" of the PSI.

        ¶56    Defendants, however, may not "have and keep" a copy of

the PSI.         They may only "view" it.                 Wis. Stat. § 972.15(4m);

State v. Parent, 2006 WI 132, ¶50, 298 Wis. 2d 63, 725 N.W.2d

915.          Given    the   majority's     narrowly-framed       holding,         it    is

unclear what a pro se defendant is to do on appeal.                         Is a pro se

defendant        likewise        supposed       to    know     what         confidential

information may or may not be used in an appellate brief?                                Is

the decision           of whether to      use   sensitive      information         in   the

brief left to the "prudent" and "sound discretion" of the pro se

defendant?

        ¶57    Because the majority fails to set forth any standards

for     determining          what     "sensitive"         information        should      be

permissible to use in an appellate brief, counsel (and perhaps

pro se defendants) have no principled manner in which they may

evaluate whether information in a PSI should be used other than

their "prudent" and "sound discretion."                     What happens if their

"prudent"        and    "sound      discretion"      is    overshadowed       by    their

zealous advocacy?            What are the consequences for the parties or

counsel?

        ¶58    The majority's inadequate guidance on these questions

may produce negative consequences for those who have provided

information in the PSI and provide inadequate protection from

harm.     A PSI commonly includes information that would not fall

within the majority's list of "confidential" information.                               For

example, the victim's statement often reveals intimate details

                                            5
                                                                    No.     2012AP544-W


of the social, economic, physical, and psychological effects of

the crime.     Furthermore, the family information contained in a

PSI could set forth what would otherwise be considered private

family matters, detailing the lives of individuals whose sole

involvement    with   the   crime    is       that    they   are    related   to     the

offender.

     ¶59     Such information does not appear to be protected from

disclosure under the majority's approach.                     Majority op., ¶39.

Individuals     may   be    held    up        to   ridicule    as    a     result     of

inappropriate use of information in a PSI.                     Additionally, the

disclosure of such information may put an individual's life or

health in danger, creating safety issues.

     ¶60     At first blush it may appear that relevancy provides a

meaningful    limitation,    but    the       broad    definition     of    relevancy

provides inadequate protection.                Relevant evidence is evidence

that has "any tendency to make the existence of any fact that is

of consequence to the determination of the action more probable

or less probable than it would be without the evidence."                            Wis.

Stat. § 904.01; State v. Payano, 2009 WI 86, ¶68, 320 Wis. 2d

348, 768 N.W.2d 832.4        The relevancy requirement offers no real

safeguard for the information contained in a PSI that does not

fall within the majority's list of "confidential" information.



     4
       The majority characterizes its relevancy test as a
"narrower" inquiry than that which is set forth in Wis. Stat.
§ 904.01 because the issues in a case are often narrowed on
appeal.   Majority op., ¶42.     Nevertheless, its standard for
relevancy appears to be the same standard as the one defined in
the relevancy statute, Wis. Stat. § 904.01.

                                          6
                                                                         No.           2012AP544-W


     ¶61     The       majority's       inadequate         guidance      and       protection

leads to a nebulous procedure.                      This court should establish a

simple     procedure       that        clearly       provides      guidance            and    that

adequately protects those who provide information in a PSI.

                                              III

     ¶62     Instead       of     the       majority's        approach       to        statutory

construction,       I    would        interpret      the   statute      to     establish          a

simple     procedure       that        provides       clear      guidance         to     courts,

parties, and counsel and protects from harm those who provide

information in the PSI.

     1. The entire PSI is confidential by statute.

     ¶63     As    I     see    it,     the     entire     PSI     is   confidential             by

statute.       Wisconsin         Stat.      § 972.15(4)          provides      that          "after

sentencing        the    presentence           investigation        report         shall        be

confidential       and    shall       not     be    made   available     to       any        person

except upon specific authorization of the court."                              It does not

limit confidentiality of the PSI to items that fit under matters

that are confidential as defined by other statutes.

    ¶64     Although           this     court       has    not     previously            defined

"confidential" as it is used in the PSI statute, it has set

forth general guidelines for what the term "confidential" means

when it is used in a statute.                        See, e.g., Sands v. Whitnall

School Dist., 2008 WI 89, ¶32, 312 Wis. 2d 1, 754 N.W.2d 439.

Confidential data is data that is "meant to be kept secret."

Id., ¶32 (quoting Custodian of Records for LTSB v. State, 2004

WI 65, ¶15, 272 Wis. 2d 208, 680 N.W.2d 792).



                                                7
                                                                         No.       2012AP544-W


       ¶65    The     term   "confidential"         generally          contemplates      that

confidential documents will be limited in the scope of their

disclosure.         See Custodian of Records for LTSB, 272 Wis. 2d 208,

¶15.       Similarly, because the statutory language provides that

the PSI is confidential, the disclosure of its contents must be

carefully circumscribed.

       2. To the extent that information in the PSI has already

           been made public in the circuit court at a sentencing or

           post sentencing hearing, the information in a transcript

           from that hearing may be used in an appellate brief.

       ¶66    Although       the   entire           PSI        is   confidential,           the

confidentiality requirement set forth in Wis. Stat. § 972.15(4)

must sometimes yield to the defendant's due process rights.5                                One

circumstance where the confidentiality requirement must yield is

when the PSI has already been made public in the circuit court.

       ¶67    Any information in a PSI that is made public by the

circuit      court    at a    sentencing       or    post       sentencing        hearing   is

already      public    information   and       may        be    used    in   an    appellate

brief.       For example, a circuit court may refer to information in

a PSI when it is explaining on the record how the sentence's

component parts promote the sentencing objectives.                                  State v.

Gallion, 2004 WI 42, ¶¶47, 50, 270 Wis. 2d 535, 678 N.W.2d 197.



       5
       A defendant's due process rights include a right to be
sentenced upon accurate information, a right to disclosure of
the information in the PSI, and a right to challenge any
statement in the PSI that the defendant believes to be
inaccurate or incomplete.       Majority op., ¶20 (citations
omitted).

                                           8
                                                      No.   2012AP544-W


The       transcript   from   the   hearing   containing    statements

referencing the PSI may be used in an appellate brief.6




      6
       This is consistent with part of a proposal from the
Wisconsin Judicial Council that would change the way PSIs are
prepared, used, distributed, and kept as records. The Wisconsin
Judicial Council's principal statutory responsibilities are to
study and make recommendations relating to the pleading,
practices, procedures, organization, jurisdiction, and methods
of administration of Wisconsin courts. Wis. Stat. § 758.13.

     The Wisconsin Judicial Council is a 21-member body
representing a broad cross-section of interests.     A member of
the Wisconsin Supreme Court sits on the Wisconsin Judicial
Council.   Currently serving on the Judicial Council is Justice
Patience Roggensack.    Other members of the Judicial Council
include a court of appeals judge, four circuit court judges, one
district attorney, three members of the state bar, two citizen
members, and all of the following individuals or their
designees: the Director of State Courts, the chairs of the
Senate and Assembly standing committees with jurisdiction over
judicial affairs, the Attorney General, the chief of the
Legislative Reference Bureau, the deans of the law schools of
the University of Wisconsin and Marquette University, the State
Public Defender, and the president-elect of the state bar. Id.;
Wisconsin                    Judicial                    Council,
http://www.wicourts.gov/courts/committees/judicialcouncil/index.
htm (last visited Apr. 1, 2013).

     In accordance with its statutory duties, the Judicial
Council widely distributed for analysis its proposal that would
change the procedures relating to PSIs.      See Minutes of the
Meeting of the Wisconsin Judicial Council (Jan. 18, 2013),
available                                                      at
http://www.wicourts.gov/courts/committees/judicialcouncil/docs/m
inutes0113.pdf (last visited Apr. 1, 2013) (discussing the
circulation of a PSI proposal for fiscal estimates and approving
a request to release copies of fiscal estimates before
introduction of a PSI bill).    Among the entities solicited for
comment was the Legislative Committee of the Wisconsin Judicial
Conference, chaired by Chief Justice Shirley Abrahamson.      The
proposal was distributed by Chief Justice Abrahamson to this
court.

                                    9
                                                              No.       2012AP544-W


        ¶68   However, because the PSI is confidential, Wis. Stat.

§ 809.81(8) requires that parties and counsel shall refer to

individuals named in the PSI "only by their first name and the

first    initial   of   their    last   name."     Even    where    a   party     or

counsel may use information in a PSI, the statute mandates that

the party or counsel refer to only the first name and first

initial of the last name of the individuals named in the PSI.

     3. Court permission must be obtained for any information not

          previously made public at the circuit court.

     ¶69      Sometimes a party or counsel may determine that it is

necessary to use information in a PSI that is not a part of the

public record.      Under those circumstances, the party or counsel

should be      required to      get   court   permission   before       using    the

information.

    4. As a practical matter, the location of the record should

          dictate which court to ask.

    ¶70       In determining which court to move for permission to

use information in a PSI, parties and counsel should be guided

by the practical reality of where the record is located.                        When

the record is at the circuit court prior to the initiation of an

appeal, the party or counsel should request permission to use

information in the PSI from the circuit court.               Conversely, when

the appeal is initiated and the record is already with the court




     All meetings of the Wisconsin Judicial Council and its
committees are open to the public. Wisconsin Judicial Council,
http://www.wicourts.gov/courts/committees/judicialcouncil/docs/a
genda0213.pdf (last visited Apr. 1, 2013).

                                        10
                                                                           No.    2012AP544-W


of appeals, parties or counsel should request permission to use

information in the PSI from the court of appeals.

     ¶71       In   determining        whether        to    grant    permission        to   use

information         in     a    PSI   under     the        statute,      courts    must      be

constantly mindful of the due process rights of the defendant.

(See, e.g., a defendant has a due process right to be sentenced

upon accurate information.               State v. Tiepelman, 2006 WI 66, ¶9,

291 Wis. 2d 179, 717 N.W.2d 1.)                     Courts should also consider the

nature    of    the      information      that        would    be    exposed      to   public

scrutiny.           Some       information     in      a    PSI     is    separately        made

confidential by other statutes and those statutes may require

special     procedures.7              Courts        must    employ       those    additional

procedures before authorizing the citation of information that

is made confidential by other statutes.

     ¶72       Additionally, courts should be wary about authorizing

the citation of information that will hold an individual up to

ridicule, endanger the safety of persons named in the PSI, or is

not needed to advance the claims raised on appeal.                               Individuals

who provide information in the PSI should be provided adequate

protection from harm.

    ¶73        The above interpretation of the statute is a simple

procedure that (1) provides guidance to courts, parties, and

counsel; (2) protects those who provide information in a PSI;


     7
       See, e.g., Wis. Stat. §§ 146.82 (governing patient health
care records), 48.78 (governing agency child welfare records),
48.396   (governing   law   enforcement   officers' records   of
children), 938.78 (governing agency records of individuals in
the care or legal custody of the agency).

                                               11
                                                        No.   2012AP544-W


and   (3)   is   consistent   with    the   statutory    directive    of

confidentiality.    Unfortunately, the majority fails in all three

respects.   Accordingly, I respectfully dissent.

      ¶74   I am authorized to state that CHIEF JUSTICE SHIRLEY S.

ABRAHAMSON and JUSTICE DAVID T. PROSSER, JR. join this dissent.




                                 12